—Appeal by defendant from a judgment of the Supreme Court, Queens County (Calabretta, J.), rendered July 15, 1982, convicting him of robbery in the second degree (two counts), criminal use of a firearm in the second degree, and menacing (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
We reject defendant’s claim that the police improperly conducted a showup instead of a lineup in view of the fact that the showup was conducted at the scene of the robbery about 30 minutes after its commission (see People v Brnja, 70 AD2d 17, affd 50 NY2d 366; People v Digiosaffatte, 63 AD2d 703). We also note that while some of the prosecutor’s comments on summation were improper, any errors in that regard were harmless in view of the overwhelming evidence of defendant’s guilt (see People v Crimmins, 36 NY2d 230). Thompson, J. P., O’Connor, Niehoff and Boyers, JJ., concur.